COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      In the Interest of L.W. and L.W., Children

Appellate case number:    01-18-01025-CV

Trial court case number: 2017-03500J

Trial court:              313th District Court of Harris County

Date motion filed:        May 21, 2019

Party filing motion:      Appellant


       It is ordered that the motion for rehearing is denied.


Judge’s signature: ___/s/ Julie Countiss_____
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss.

Date: _June 4, 2019____